Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is in response to the remarks filed on 12/03/2020.

2.	Claims 1-20 have been rejected.

3.	Claims 1-20 are rejected on the ground of non- statutory obviousness type double patenting as being unpatentable over claims 1-22 of US Patent number 10,705,838. (See the double patenting rejection, paper number 09/30/2020).

Examiner’s Notes

4.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Response to Arguments

5.	Applicant’s arguments filed on 12/03/2020 have been fully considered but they are not persuasive.
In the remark, the applicant has argued in substance:


Response: (1)	Mattison discloses the above limitation, Mattison,  (Abstract, col 5 lines 15- 67, to col 6 lines 1-64) where flash memory, memory controller, system memory access enable register are the hardware peripheral as claimed.

Argument (2) Mattison (US 5,778,070) does not teach authorization signal is generated by a hardware peripheral. 
Response (2) Mattison discloses the above limitation, Mattison, (Abstract, col 5 lines 15-67 to  col 6 lines 1-64) where system memory access enable register (hardware)  is used to generate the access enabled signal over access enabled signal line”),  where “access enabled signal” is the authorization signal generated  by memory access enable register  and the authorization can be verified  by the hashing/checksum (col 5 lines 20-50) and by the logical value (col 7 lines 32-37). The current specification does not describe the definition of the  “authorization signal”.  The current specification describes “global authorization signal”, (which is referred as “SGA” in the specification), “elementary authorization request signal”, and “local authorization signal”.  The  authorization signal could be any type of authorization signal as the term is not specified/explained  in the specification and the claims.

Argument (3) Strait (US 20090240891) does not teach “preloading a control register of the hardware peripheral”.

Response (3) Strait discloses the above limitation (Strait, Abstract, [0004], [0005] [0006] [0020] [0030]). (See the rejection on paper number 09/30/2020)
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the 
6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura (US 20170168725) and further in view of Mattison (US 5778070) and Strait   (US 20090240891)
As per claim 1, Tamura (US 20170168725) discloses:
A method comprising: having a microcode stored in a program memory, (Tamura, [0041] [0065]) the microcode to be executed by a processor of a device, (Tamura, Abstract,) “When execution of firmware is triggered by an event specified by the update command after the new firmware has been stored”), where firmware is the microcode ([0025] “a command for updating firmware (microcode) of a peripheral device is defined”);
the device comprising a memory controller coupled to the program memory and a hardware peripheral (Tamura, Abstract, [0014] [0022] [0027] [0037] [0038]); “nonvolatile memory including first and second regions for storing firmware and a controller configured to access the nonvolatile memory based on a command from a host device”);
generating, by the hardware peripheral, an event in accordance with triggering an execution of an operation by the processor (Abstract, When execution of firmware is triggered by an event specified by the update command”) the event is generated during the execution of the firmware, clearly shows a signal is generated;
receiving a microcode update request (Abstract, [0022] [0025] [0027], where the controller receives a command, “a command for updating firmware (microcode) of a peripheral device is defined”, where this command is update request as claimed;
updating, by the memory controller, the microcode in response to the generating of the event signal. [0002] Embodiments described herein relate generally to a updates firmware in response to predetermined events. [0021] [0022] [0025] a command for updating firmware (microcode) of a peripheral device is defined. The memory system 1 of the present
embodiment updates firmware at timing desired by a user in accordance with the command. [0054] where the generated event is n signal as claimed
Tamura ( US20170168725) does not specifically disclose generating authorization signal. However, in an analogous art Mattison (US 5778070) discloses the above limitation. Mattison,  (Abstract, col 5 lines 15-67, col 6 lines 1-64) where system memory access enable register (hardware)  is used to generate the access enabled signal over access enabled signal line”),  where “access enabled signal” is the authorization signal generated  by memory access enable register  and the authorization can be verified  by the hashing/checksum (col 5 lines 20-50) and by the logical value (col 7 lines 32-37).  The current specification does not describe the definition of the  “authorization signal”.  The current specification describes “global authorization signal”, (which is referred as “SGA” in the specification), “elementary authorization request signal”, and “local authorization signal”.  The  authorization signal could be any type of authorization signal as the terms are not defined in the specification and the  claims.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Mattison, with the method of Tamura. The modification would be obvious because one of the ordinary skill in the art would be motivated to protect the flash memory efficiently.
Neither Tamura nor Mattison disclose, however, in an analogous art Strait, discloses preloading a control register of the hardware peripheral. (Strait, Abstract, [0004], [0005] [0006] [0020] [0030].  Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to 
As per claim 2 the rejection of claim 1 is incorporated and further Tamura discloses: wherein the processor remains powered on during the updating of the microcode [0051] [0072] [0020] [0020] [0039] [0050],
As per claim 3 the rejection of claim 1 is incorporated and further Tamura discloses: wherein receiving the microcode update request comprises: generating a microcode update request signal through software by a user; and delivering the microcode update request signal to the memory controller (Abstract [0022]), where the controller is the memory controller [0014] , update command is the update request [0025] and event is the software, and request by the user is shown in [0025] “a command for updating firmware (microcode) of a peripheral device is defined. The memory system of the present embodiment updates firmware at timing desired by a user in accordance with the command”)
As per claim 4 the rejection of claim 1 is incorporated and further Tamura discloses: generating, by the memory controller, and updated request [0025] Tamura does not specifically discloses however, Mattison (US 5778070) discloses authorization signal, (Abstract, col 5 lines 15-67, col 6 lines 1-64) where system memory access enable register (hardware)  is used to generate the access enabled signal over access enabled signal line”),  where “access enabled signal” is the authorization signal generated  by memory access enable register  and the authorization can be verified  by the hashing/checksum (col 5 lines 20-50) and by the logical value (col 7 lines 32-37);   interruption request signal, update an vector interrupt table (Mattison col 1 lines 30-40) upon reception of an interrupt request signal, col 1 lines 30-38, the interruption request signal generated in response to an external request to update an interrupt table by a vectored interrupt controller coupled to the memory controller (col 1 lines 30-50).

As per claim 5 the rejection of claim 1 is incorporated and further Tamura discloses: generating command for update request by the memory controller, in response to the microcode update request. Mattison discloses authorization signal (Abstract, col 5 lines 15-67, col 6 lines 1-64).  The modification would be obvious because one of the ordinary skill in the art would be motivated to protect the flash memory efficiently.
As per claim 6 the rejection of claim 1 is incorporated and further Tamura discloses:, wherein triggering is activated at a moment of a next triggering edge of an update event signal of the hardware peripheral (Tamura, Abstract, [0022] [0051] [0053]).
As per claim 7 the rejection of claim 1 is incorporated and further Mattison discloses, wherein the authorization signal is a secure signal and the microcode is a secure microcode. (Mattison, ABSTRACT, col 3 lines 3-15, col 5 lines 18-30): The modification would be obvious because one of the ordinary skill in the art would be motivated to protect the flash memory efficiently.
Claim 8, 13 and 14 are the apparatus claims corresponding to the method claims 1,6 and 3 respectively and rejected under the same reason set forth in connection of the rejection of claims 1,6 and 3 above.
As per claim 9 the rejection of claim 8 is incorporated and further Mattison discloses: an interrupt controller associated with the memory controller and configured to transmit an interrupt request signal to the memory controller in response to an external request to update an interrupt table (Mattison, (col 1 lines 15-20 col 1 lines 58-65). The modification would be obvious because one of the ordinary skill in the art would be motivated to protect the flash memory efficiently.
As per claim 10 the rejection of claim 8 is incorporated and further Tamura disclose microcode update request (Tamura, (Abstract, [0022] [0025] [0027]) Mattison discloses authorization signal (Mattison Abstract, col 3 lines 51-55, col 4 lines 30-35, col 
As per claim 11 the rejection of claim 8 is incorporated and further Mattison discloses: hardware peripheral is a secure device and the authorization signal is a secure signal (Mattison, Abstract, col 3 lines 51-55, col 4 lines 30-35, col 5 lines 10-25). The modification would be obvious because one of the ordinary skill in the art would be motivated to protect the flash memory efficiently.
As per claim 12 the rejection of claim 8 is incorporated and further Tamura discloses: wherein the electronic apparatus comprises a plurality of program memories (Tamura, [0023], [0024] [0026] [0037] execute microcode stored in the memory (Tamura, Abstract).
Strait discloses a plurality of processors and each processors executed the stored code ( Strait, [0001] [0002] [0005] [0008]). The modification would be obvious because one of the ordinary skill in the art would be motivated to execute the update program efficiently.
As per claim 15 Tamura discloses: An electronic apparatus comprising: a plurality of program memories [0023], [0024] [0026] [0037]; a processor a processor configured to execute microcode stored in the program memories(Abstract); a hardware peripheral accessible by processor [0002], [0022] [0045] the hardware peripheral comprising a controller [0037] [0039]; memory controllers (Abstract, [0014] [0015]) each memory controller associated with an associated program memory and configured to update a respective microcode in response to the event ([0046] [0070] [0071] [0076] [0077];
the device comprising a memory controller coupled to the program memory and a hardware peripheral (Tamura, Abstract, [0014] [0022] [0027] [0037] [0038]); “nonvolatile memory including first and second regions for storing firmware and a controller configured to access the nonvolatile memory based on a command from a host device”);
execution of firmware is triggered by an event specified by the update command”) the event is generated during the execution of the firmware, clearly shows a signal is generated;
receiving a microcode update request (Abstract, [0022] [0025] [0027], where the controller receives a command, “a command for updating firmware (microcode) of a peripheral device is defined”, where this command is update request as claimed;
updating, by the memory controller, the microcode in response to the generating of the event signal. [0002] Embodiments described herein relate generally to a memory system, in particular, a memory system that updates firmware in response to predetermined events. [0021] [0022] [0025] a command for updating firmware (microcode) of a peripheral device is defined. The memory system 1 of the present
embodiment updates firmware at timing desired by a user in accordance with the command. [0054] where the generated event is n signal as claimed
Tamura ( US20170168725) does not specifically disclose generating authorization signal. However, in an analogous art Mattison (US 5778070) discloses the above limitation. (Mattison, col 5 lines 15-67, col 6 lines 1-64)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Mattison, with the method of Tamura. The modification would be obvious because one of the ordinary skill in the art would be motivated to protect the flash memory efficiently.
Neither Tamura nor Mattison disclose, however, in an analogous art Strait (US 20090240891) discloses control register and preloading a control register of the hardware peripheral. (Strait, [0020] [0024] The bootstrap load mechanism obtains the selected directory state from a control register preloaded by the service processor.

Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Strait into the method of Mattison, with the method of Tamura. The modification would be obvious because this mechanism initializes the necessary directory entries and corresponding cache entries to reserve the necessary data buffers, and ready bootstrap code for efficient execution.
As per claim 16 the rejection of claim 15 is incorporated and further Mattison discloses: an interrupt controller associated with a first memory controller and configured to transmit an interrupt request signal to the first memory controller in response to an external request to update an interrupt table (col 1 lines 15-50, col 6 lines 25-40, col 9 lines 15-20)).
As per claim 17 the rejection of claim 15 is incorporated and further Mattison discloses: hardware peripheral is a secure device and the authorization signal is a secure signal (Mattison, Abstract, col 3 lines 51-55, col 4 lines 30-35, col 5 lines 10-25). The modification would be obvious because one of the ordinary skill in the art would be motivated to protect the flash memory efficiently.
As per claim 18 the rejection of claim 15 is incorporated and further Tamura discloses: wherein receiving the microcode update request comprises: generating a microcode update request signal through software by a user; and delivering the microcode update request signal to the memory controller (Abstract [0022]), where the controller is the memory controller [0014] , update command is the update request [0025] and event is the software, and request by the user is shown in [0025] “a command for updating firmware (microcode) of a peripheral device is defined. The memory system of the present embodiment updates firmware at timing desired by a user an accordance with the command”).

upon reception of an interrupt request signal, col 1 lines 30-38, the interruption request signal generated in response to an external request to update an interrupt table by a vectored interrupt controller coupled to the memory controller (Mattison, col 1 lines 30-50). The modification would be obvious because the present invention relates to providing modification protection for code contained in flash memory.
As per claim 20 the rejection of claim 15 is incorporated and further wherein Tamura discloses: wherein triggering is activated at a moment of a next triggering edge of an update event signal of the hardware peripheral (Tamura, Abstract, [0022] [0051] [0053]).

Conclusion
7.	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure. 
Haulin (US 20060179128) discloses: software and firmware upgrades an authorization signal has been generated for the removable communication module by the authorization unit.

Title: A software infrastructure for firmware-software interaction: The case of TPMs , author: A Magro, et al, published on 2017.


8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


9.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAMELI DAS whose telephone number is (571)272-3696. The examiner can normally be reached on Monday-Friday from 8:00 am to 4:00 pm (ET).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mr. Emerson Puente can be reached at (571) 272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/CHAMELI DAS/Primary Examiner, Art Unit 2196